ORDER

PER CURIAM:
AND NOW, this 13th day of September, 2005, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to the following issue:
Whether the Commonwealth offered sufficient evidence to convict Petitioner of aggravated assault, graded as a felony of the first degree. In doing so, discuss the competing approaches contained in Commonwealth v. Mayo, 272 Pa.Super. 115, 414 A.2d 696 (1979) and Commonwealth v. Gruff, 822 A.2d 773 (Pa.Super.2003) and which approach, or other approach, should be adopted as the law of the Commonwealth with respect to this issue.